DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 224 in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (U.S. Publication No. 2020/0011690; hereinafter Becker) in view of Li (U.S. Publication No. 2020/0292340; hereinafter Li).
Regarding claim 1, Becker teaches a waypoint routing system (Becker: Par. 22; i.e., a method, apparatus, and computer program product are provided herein in accordance with an example embodiment for dynamic route planning for traveling among a plurality of waypoints) comprising:
a platform server having executable code stored thereon (Becker: Par. 35; i.e., the processor may be configured to execute hard coded functionality);
wherein, upon executing the executable code, the platform server is configured to: receive, from a client device, a set of waypoints, wherein each waypoint comprises location information (Becker: Par. 58; i.e., at 310, an indication of an origin and a plurality of waypoints is received. The waypoints may be locations for errands to be run by a user, locations for pick-up and/or drop-off of people or cargo, locations where service is needed by a service technician user, etc);
fetch latitude and longitude information for each waypoint in the set based on the location information for each waypoint in the set (Becker: Par. 31; i.e., the processing server 102 may receive probe data from a mobile device 114 or a device in communication with mobile device 114; Becker: Par. 32; i.e., the probe data may include, without limitation, location data, (e.g. a latitudinal, longitudinal position…));
calculate a time matrix using the waypoints in the set (Becker: Par. 40; i.e., a conventional route matrix is illustrated in FIG. 3, which depicts the route matrix establishes a route from each of the waypoints A-D to each of the other waypoints; the matrix in Fig 3 provides time and distance data);

    PNG
    media_image1.png
    524
    629
    media_image1.png
    Greyscale
calculate a distance matrix based on the waypoints in the set (Becker: Par. 40; i.e., a conventional route matrix is illustrated in FIG. 3, which depicts the route matrix establishes a route from each of the waypoints A-D to each of the other waypoints; the matrix in Fig 3 provides time and distance data);
create a fitness function that is a function of the time matrix and the distance matrix (Becker: Par. 41; i.e., conventional algorithms for establishing a route reaching a plurality of waypoints computes the time and distances between pairs of waypoints as described above with respect to the matrix of FIG. 3);
create a set of possible routing solutions (Becker: Par. 58; i.e., at 320, generation of competing routes from the origin to the waypoints is initiated); 
use the fitness function to evaluate each possible solution in the set of possible solutions (Becker: Par. 50; i.e., the routing algorithms described herein propose competing paths among the plurality of waypoints, where the path generated is evaluated against other potential paths);
and transmit a high performing solution from the set of second generation solutions to the client device (Becker: Par. 58; i.e., route guidance is provided along the selected route as shown at 350).
Becker does not teach creating a crossover solution by performing a crossover operation using at least two possible solutions from the set of possible solutions; placing the crossover solution in a set of second generation solutions; creating a mutation solution by performing a mutation operation on at least one of the possible solutions from the set of possible solutions; placing the mutation solution in the set of second generation solutions; and using the fitness function to evaluate each solution in the second generation of solutions.
However, in the same field of endeavor, Li teaches creating a crossover solution by performing a crossover operation using at least two possible solutions from the set of possible solutions (Li: Par. 73; i.e., Referring to FIG. 8, the movement in the assimilation mainly adopts a partial-mapped crossover that can reserve features of the colonial country to the colony. Specifically, a part of a crossover may be randomly selected in the number sequence of the colonial country and the colony. Then, a part of the colony that needs to be crossed may be replaced by a part of a corresponding position of the colonial country; Finally, a new number sequence is generated. That is, a new colony is obtained); placing the crossover solution in a set of second generation solutions (Li. Par. 75; i.e., after the operation of the crossover and the mutation, the colony is assimilated to the colonial country to obtain the assimilated colony, namely, the assimilated second alternative path); creating a mutation solution by performing a mutation operation on at least one of the possible solutions from the set of possible solutions (Li: Par. 74; i.e., a position may be randomly selected to perform a mutation operation in the new colonial number sequence to modify sequence elements at the position. That is, the random offset is added and a new number sequence is generated. The new alternative path is obtained by searching the solution space); placing the mutation solution in the set of second generation solutions (Li. Par. 75; i.e., after the operation of the crossover and the mutation, the colony is assimilated to the colonial country to obtain the assimilated colony, namely, the assimilated second alternative path); and using the fitness function to evaluate each solution in the second generation of solutions (Li: Par. 82; i.e., The late acceptance hill-climbing algorithm shown in FIG. 9 compares the optimal solution in the current empire with the optimal solution obtained from the previous iterations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the waypoint routing system of Becker to have incorporated creating a crossover solution by performing a crossover operation using at least two possible solutions from the set of possible solutions; placing the crossover solution in a set of second generation solutions; creating a mutation solution by performing a mutation operation on at least one of the possible solutions from the set of possible solutions; placing the mutation solution in the set of second generation solutions; and using the fitness function to evaluate each solution in the second generation of solutions, as taught by Li. Doing so would allow the routing system to create more alternative path options through various iterations and select the best possible route (Li: Par. 144; i.e., a list of a fixed length may be set to store the optimal solution obtained from several iterations).
Regarding claim 2, Becker in view of Li teaches the waypoint routing system according to claim 1, but Becker does not teach wherein the crossover operation comprises combining a first possible solution with a second possible solution to create a third possible solution, wherein each of the first possible solution, the second possible solution, and the third possible solution each comprise an identical quantity of waypoints.
However, in the same field of endeavor, Li teaches wherein the crossover operation comprises combining a first possible solution with a second possible solution to create a third possible solution (Li: Par. 76; i.e., in step 3052, the server performs a merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group; see Fig. 8 for crossover operation with first and second solution to create third solution), wherein each of the first possible solution, the second possible solution, and the third possible solution each comprise an identical quantity of waypoints (Li: as seen in Fig. 8, the third solution has the same number of waypoints as the first and second solutions used in the crossover operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the waypoint routing system of Becker to have further incorporated the crossover operation comprising combining a first possible solution with a second possible solution to create a third possible solution, wherein each of the first possible solution, the second possible solution, and the third possible solution each comprise an identical quantity of waypoints, as taught by Li. Doing so would allow the system to combine solutions to create other solutions and expand the number of possible solutions (Li: Par. 72; i.e., the offset is mainly to increase a diversity of the assimilation process, and expand a movement scope of the colony, so as to expand the search scope of the solution space).
Regarding claim 3, Becker in view of Li teaches the waypoint routing system according to claim 1, but Becker does not teach wherein the mutation operation comprises making at least one change to a possible solution to create a new possible solution.
However, in the same field of endeavor, Li teaches wherein the mutation operation comprises making at least one change to a possible solution to create a new possible solution (Li: Par. 74; i.e., a position may be randomly selected to perform a mutation operation in the new colonial number sequence to modify sequence elements at the position. That is, the random offset is added and a new number sequence is generated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the routing system of Becker to have further incorporated the mutation operation comprising making at least one change to a possible solution to create a new possible solution, as taught by Li. Doing so would allow the waypoint routing system to increase the diversity of the possible routes and expand the number of possible routes (Li: Par. 74; i.e., the four operators may be forward and backward insertion mutations, a reverse mutation and a random two-point exchange mutation, which can effectively increase the diversity of mutations and expand the search scope).
Regarding claim 4, Becker in view of Li teaches the waypoint routing system according to claim 1. Becker further teaches wherein the location information comprises an address (Becker: Par. 25; i.e., the road/link segments and nodes can be associated with attributes, such as geographic coordinates, street names, address ranges…).
Regarding claim 5, Becker in view of Li teaches the waypoint routing system according to claim 1, but Becker does not teach wherein the set of possible routing solutions comprises randomly generated routing solutions.
wherein the set of possible routing solutions comprises randomly generated routing solutions (Li: Par. 37; i.e., in step 302, the server may randomly generate a plurality of alternative paths according to the start path point, the end path point, and all preset path points).
It would have been obvious before the effective filing date of the claimed invention to have modified the routing system of Becker to have further incorporated the set of possible routing solutions comprising randomly generated routing solutions, as taught by Li. Doing so would allow the waypoint routing system to create a set of alternative paths which can then be used as a basis for further processing in determining the optimal path (Li: Par. 55; i.e., an initial cost value of each country may be converted into a cost value according to the initial cost values of all the countries for subsequent processing).
Regarding claim 6, Becker teaches a method of optimizing a route (Becker: Par. 58; i.e., Fig. 8 illustrates a flowchart of a method according to an example embodiment of the present invention for generation of a route from an origin to a plurality of waypoints in order to optimize a route among a plurality of routes within the same network of road), the method comprising the steps of:
receiving, at a platform server from a client device, an optimized route request (Becker: Par. 58; i.e., generation of a route from an origin to a plurality of waypoints in order to optimize a route among a plurality of routes within the same network of road),
the optimized route request comprising a set of waypoints, wherein each waypoint comprises location information (Becker: Par. 58; i.e., at 310, an indication of an origin and a plurality of waypoints is received. The waypoints may be locations for errands to be run by a user, locations for pick-up and/or drop-off of people or cargo, locations where service is needed by a service technician user, etc); 
fetching, from a third-party server, latitude and longitude information for each waypoint in the set based on the location information for each waypoint in the set (Becker: Par. 31; i.e., the 
calculating a time matrix using the waypoints in the set (Becker: Par. 40; i.e., a conventional route matrix is illustrated in FIG. 3, which depicts the route matrix establishes a route from each of the waypoints A-D to each of the other waypoints; the matrix in Fig 3 provides time and distance data); 
calculating a distance matrix based on the way points in the set (Becker: Par. 40; i.e., a conventional route matrix is illustrated in FIG. 3, which depicts the route matrix establishes a route from each of the waypoints A-D to each of the other waypoints; the matrix in Fig 3 provides time and distance data);
creating a fitness function that is a function of the time matrix and the distance matrix (Becker: Par. 41; i.e., conventional algorithms for establishing a route reaching a plurality of waypoints computes the time and distances between pairs of waypoints as described above with respect to the matrix of FIG. 3);
creating a set of possible routing solutions, where each routing solution in the set of possible routing solutions comprises every waypoint from the set of waypoints (Becker: Par. 58; i.e., at 320, generation of competing routes from the origin to the waypoints is initiated);
applying the fitness function to each possible solution in the set of possible solutions to determine a fitness for each possible solution (Becker: Par. 50; i.e., the routing algorithms described herein propose competing paths among the plurality of waypoints, where the path generated is evaluated against other potential paths);
and sending, to the client device, the high performing solution (Becker: Par. 58; i.e., route guidance is provided along the selected route as shown at 350).

However in the same field of endeavor, Li teaches creating a crossover solution by performing a crossover operation using at least two possible solutions from the set of possible solutions (Li: Par. 73; i.e., Referring to FIG. 8, the movement in the assimilation mainly adopts a partial-mapped crossover that can reserve features of the colonial country to the colony. Specifically, a part of a crossover may be randomly selected in the number sequence of the colonial country and the colony. Then, a part of the colony that needs to be crossed may be replaced by a part of a corresponding position of the colonial country; Finally, a new number sequence is generated. That is, a new colony is obtained); placing the crossover solution in a set of second generation solutions (Li. Par. 75; i.e., after the operation of the crossover and the mutation, the colony is assimilated to the colonial country to obtain the assimilated colony, namely, the assimilated second alternative path); creating a mutation solution by, performing a mutation operation on at least one of the possible solutions from the set of possible solutions (Li: Par. 74; i.e., a position may be randomly selected to perform a mutation operation in the new colonial number sequence to modify sequence elements at the position. That is, the random offset is added and a new number sequence is generated. The new alternative path is obtained by searching the solution space); placing the mutation solution in the set of second generation solutions (Li. Par. 75; i.e., after the operation of the crossover and the mutation, the colony is assimilated to the colonial country to obtain the assimilated colony, namely, the assimilated second alternative path); applying the fitness function to each solution in the second generation of solutions (Li: Par. 82; i.e., The late acceptance hill-climbing algorithm shown in FIG. 9 compares the optimal solution in the current empire with the optimal solution obtained from the previous iterations); and identifying a high performing solution from the second generation of solutions (Li: Par. 147; i.e., in step 1005, the server determines an objective solution based on cost values of each optimized solution group and each optimized alternative solution).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the route optimization method of Becker to have further incorporated creating a crossover solution by performing a crossover operation using at least two possible solutions from the set of possible solutions; placing the crossover solution in a set of second generation solutions; creating a mutation solution by, performing a mutation operation on at least one of the possible solutions from the set of possible solutions; placing the mutation solution in the set of second generation solutions; applying the fitness function to each solution in the second generation of solutions; and identifying a high performing solution from the second generation of solutions, as taught by Li. Doing so would allow the routing method to create more alternative path options through various iterations and select the best possible route (Li: Par. 144; i.e., a list of a fixed length may be set to store the optimal solution obtained from several iterations).
Regarding claim 7, Becker in view of Li teaches the waypoint routing system according to claim 4. Becker further teaches wherein the location information comprises an address (Becker: Par. 25; i.e., the road/link segments and nodes can be associated with attributes, such as geographic coordinates, street names, address ranges…).
Regarding claim 8, Becker in view of Li teaches the waypoint routing system according to claim 4, but Becker does not teach wherein the set of possible routing solutions comprises randomly generated routing solutions.
wherein the set of possible routing solutions comprises randomly generated routing solutions (Li: Par. 37; i.e., in step 302, the server may randomly generate a plurality of alternative paths according to the start path point, the end path point, and all preset path points).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the waypoint routing system of Becker to have further incorporated the set of possible routing solutions comprising randomly generated routing solutions, as taught by Li. Doing so would allow the waypoint routing system to create a set of alternative paths which can then be used as a basis for further processing in determining the optimal path (Li: Par. 55; i.e., an initial cost value of each country may be converted into a cost value according to the initial cost values of all the countries for subsequent processing).
Regarding claim 9, Becker in view of Li teaches the waypoint routing system according to claim 4. Becker further teaches wherein the fitness function is a matrix (Becker: see Fig. 3 for matrix) and further comprising the step of pre-processing the fitness function to eliminate blank locations prior to the step of applying the fitness function (Becker: Par. 51; i.e., the routing algorithms described herein may eliminate waypoints from the route in response to reaching the respective waypoints, such that further route generation is further simplified and performed with greater efficiency).
Regarding claim 10, Becker in view of Li teaches the waypoint routing system according to claim 4, but Becker does not teach wherein the crossover operation comprises the steps of: combining a first possible solution with a second possible solution to create a third possible solution, wherein each of the first possible solution, the second possible solution, and the third possible solution each comprise an identical quantity of waypoints.
However, in the same field of endeavor, Li teaches wherein the crossover operation comprises the steps of: combining a first possible solution with a second possible solution to create a third possible solution (Li: Par. 76; i.e., in step 3052, the server performs a merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group; see Fig. 3 for crossover operation with first and second solution to create third solution), wherein each of the first possible solution, the second possible solution, and the third possible solution each comprise an identical quantity of waypoints (Li: as seen in Fig. 8, the third solution has the same number of waypoints as the first and second solutions used in the crossover operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the waypoint routing system of Becker to have further incorporated the crossover operation comprising the steps of: combining a first possible solution with a second possible solution to create a third possible solution, wherein each of the first possible solution, the second possible solution, and the third possible solution each comprise an identical quantity of waypoints, as taught by Li. Doing so would allow the system to combine solutions to create other solutions and expand the number of possible solutions (Li: Par. 72; i.e., the offset is mainly to increase a diversity of the assimilation process, and expand a movement scope of the colony, so as to expand the search scope of the solution space).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of route optimization systems and methods includes Stewart et al. (U.S. Patent No. 10242571), Pfeifle (U.S. Patent No. 9157751), Carlsson et al. (U.S. Publication No. 2012/0310691), and DeLorme et al. (U.S. Patent No. 5802492).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661